DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 7-10, 14, and 16-19 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest reasonable prior art to the instant application, see Lee Kwang-Hee in view of Weng Lee and Rothberg of record, fails to disclose or teach a method of fetal head median sagittal section image detection via similarity measurement of candidate section images wherein the similarity indicator between section images is utilized to determine and selection an image as median sagittal section image of the head of a fetus, wherein at least 2 section images are extracted and the midline is utilized to determine median sagittal section. 
While Kwang-Hee in view of Weng Lee and Rothberg disclose and teach the measure of similarity as well as the measurement of the fetal head structures, the similarity between regions is utilized to identify sagittal section images based on curve fitting, but fails to disclose the use of a template image and similarity indicators to represent a characteristic condition specific to the median sagittal section image in order to select such candidate images as the median sagittal section image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.